Citation Nr: 1325672	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  09-48 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for residuals of a gunshot wound to the left shoulder, currently rated as 30 percent disabling.

2.  Entitlement to a compensable (increased) rating for residuals of shrapnel in the left elbow.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected residuals of gunshot wound to the right heel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to December 1964. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri, and Boston, Massachusetts.  The VA RO in Boston, Massachusetts, currently has jurisdiction over the Veteran's claims file.

In a December 2009 VA Form 9, the Veteran's then counsel requested a Board hearing.  In March 2011, he was scheduled for a Travel Board hearing, but failed to report.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A September 2008 VA treatment record shows that the Veteran is receiving Social Security disability benefits.  The records from the Social Security Administration are therefore potentially relevant to all pending claims and must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran was hospitalized in March 2012 at the Boston VA Medical Center.  The RO last obtained all records from that facility in May 2009.  These records must be obtained.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all treatment records from the Boston VA Medical Center from May 2009 to the present, to include hospitalization records from March 2012.

2.  Contact the Social Security Administration and request copies of all disability or supplemental income determinations, as well as copies of all supporting evidence relied upon in such decisions, with regard to the Veteran.  Associate any such records with the appellant's claims file.

3.  Readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



